United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3967
                                   ___________

Anthony Bell,                           *
                                        *
            Appellant,                  *
     v.                                 * Appeal from the United States
                                        * District Court for the Eastern
Marvin T. Runyon, Jr., Postmaster       * District of Missouri
General, United States Postal Service   *
Agency,                                 *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: November 7, 2000

                               Filed: November 15, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       Anthony E. Bell, an African-American male, appeals from the adverse grant of
summary judgment entered in the District Court1 for the Eastern District of Missouri
in his employment discrimination action against the United States Postal Service


      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
(USPS). Bell had claimed wrongful termination, retaliation, and discriminatory
treatment on the basis of race, sex, and disability. We affirm.

       Specifically, upon de novo review of the record and careful consideration of the
parties’ briefs, we conclude the district court properly dismissed Bell’s wrongful-
termination claim as untimely filed from the final decision of the Merit Systems
Protection Board (MSPB). See 5 U.S.C. § 7703(b)(2) (in “mixed case,” complainant
must appeal MSPB’s decision to district court within 30 days after receiving notice of
judicially reviewable action); Austin v. Merit Sys. Protection Bd., 136 F.3d 782, 783
(Fed. Cir. 1998) (“mixed case” is appeal to MSPB from adverse personnel action,
coupled with allegations that action was based on prohibited discrimination); Johnson
v. United States Postal Serv., 64 F.3d 233, 238 (6th Cir. 1995) (MSPB decision
becomes judicially reviewable action on date of its issuance).

       We conclude further that the district court properly granted summary judgment
on the retaliation and discriminatory treatment claims, because (1) Bell failed to
establish a genuine issue of material fact as to whether USPS’s proffered reasons for
the challenged employment decision (a suspension)--Bell’s failure to maintain a regular
work schedule and his extensive history of discipline--were pretextual; and (2) he
presented no evidence, other than temporal proximity, of a causal connection between
protected activity and the adverse employment decision. See Ghane v. West, 148 F.3d
979, 981-82 & n.3 (8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-